                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cv-05029-JST
                                                         Plaintiff,
                                   8
                                                 v.                                         ORDER TO SHOW CAUSE WHY
                                   9                                                        COMPLAINT SHOULD NOT BE
                                         ONE SPRINGFIELD XD .40 CALIBER                     DISMISSED WITH PREJUDICE
                                  10
                                         HANDGUN SN: XD469962; AND OTHER
                                         ITEMS,                                             Re: ECF No. 1
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This is a judicial forfeiture action requesting a judgment of forfeiture of “One (1)

                                  14   Springfield XD .40 Caliber Handgun bearing serial number XD469962; One (1) .40 Caliber

                                  15   Magazine; Eight (8) Rounds of .40 Caliber Ammunition; and One .40 Caliber Extended

                                  16   Magazine” seized from Oscar Rene Noguera Baeza on February 15, 2018 in Concord, California.

                                  17   ECF No. 1 at 2.

                                  18          On September 4, 2018, the Court issued an order relating this case to the underlying

                                  19   criminal matter, United States of America v. Baeza, Case No. 18-cr-00354-JST. ECF No. 8. Mr.

                                  20   Baeza has entered a guilty plea, ECF No. 35, and been sentenced, ECF No. 41. On March 8,

                                  21   2019, the Court issued an order of forfeiture in the criminal case as to the same property that is the

                                  22   defendant in this judicial forfeiture action. ECF No. 42.

                                  23          Because the Defendant Property has already been forfeited to the Government, it appears

                                  24   that this action is now moot. Therefore, the Court now issues an ORDER TO SHOW CAUSE

                                  25   why the Government’s claims should not be dismissed with prejudice.

                                  26   ///

                                  27   ///

                                  28   ///
                                   1          The Government shall file a written response to this order no later than March 27, 2019. If

                                   2   the Government fails to file a response by this date, the complaint will be dismissed with

                                   3   prejudice.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 14, 2019
                                                                                       ______________________________________
                                   6
                                                                                                     JON S. TIGAR
                                   7                                                           United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                        2
